DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interconnection side by side of two foundation supports must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
	Claim 18 recites the limitation "the first and second lateral sides" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

					Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-5, 8-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,904,721 to Forbes.
	Regarding claim 1, Forbes ‘721 discloses a foundation support for stabilizing a headstone, grave marker, monument or the like comprising: a base member 44; the base member having an opening 58 therein; and a vase insert 28 mounted to the base member 44 within the opening 58 (fig 5).  
	Forbes ‘721 could teach a base made of a cellular confinement system because Forbes ‘721 teaches that the base 44 preferably comprises a concrete block, though other man made or natural materials may be used (col. 3, lines 1-3).  Another man-made material could be cellular concrete which could reasonably read on the broadly recited “cellular confinement system.”
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a made of a cellular confinement system such as cellular concrete to as a foundation support, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 2, Forbes ‘721, as modified, discloses wherein the vase insert 28 is integrally secured to the base member 44.
	Regarding claim 3, Forbes ‘721, as modified, discloses wherein the vase insert 28 is removably secured to the base member 44.
	Regarding claim 4, Forbes ‘721, as modified, discloses wherein the base member 44 includes first connector portions 24 and the vase insert includes second connector portions 22 that are configured to cooperate with the first connector portions 24 for removably securing the vase insert member 28 to the base member 44.
	Regarding claim 5, Forbes ‘721, as modified, discloses wherein the first connector portions 24 are female connector portions, and the second connector portions 22 are male connector portion (the nature of threads is that each set includes male and female connector portions).
	Regarding claim 8, Forbes ‘721, as modified, discloses further comprising a blank insert 20 for selectively and removably mounting to the base member 44 within the opening 19 when the vase insert 28 is detached from the base member 44 (fig 3).
	Regarding claim 9, Forbes ‘721, as modified, discloses wherein the vase insert 28 is configured for complementary insertion in the opening 58.
	Regarding claim 10, Forbes ‘721, as modified, discloses wherein the opening and vase insert member are both rectangular in shape.  Forbes ‘721 teaches that the container 28 has a size and shape for selectively positioning in through the resealable opening 18.  Forbes ‘721 also teaches that variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art.  Therefore, the examiner submits that changing the shape of the inset and opening is an obvious modification that is suggested by Forbes ‘712.  
	Further, there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
	Regarding claim 11, Forbes ‘721, as modified, discloses wherein the base member 44 is substantially rectangular Figs 3 and 5).
	Regarding claim 12, Forbes ‘721, as modified, discloses wherein the base member 44 has two shorter sides and two longer sides; the opening in the base member being longitudinally centered and laterally shifted towards one of the longer sides (figs. 3 and 5).
	Regarding claim 13, Forbes ‘721, as modified, discloses wherein the base member could be made of a polymeric material. (cellular polymer for example; col. 3, lines 1-3 - note above modification)
	Regarding claim 16, Forbes ‘721, as modified, discloses wherein the vase insert 28 has a peripheral wall and a bottom 20 secured to the peripheral wall; the peripheral wall being tapered towards the bottom.

	Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,904,721 to Forbes in view of US 4,869,456 to Jacobs.
	Regarding claim 14, Forbes ‘721, as modified, discloses the base 44 preferably comprises a concrete block, though other man made or natural materials may be used (col. 3, lines 1-3).
	Jacobs ‘456 teaches a base 12 including a cellular confinement system wherein the cellular confinement system includes apertures therein that have a shape selected from the group consisting of i) regular rectangular members (fig. 2), ii) rectangular members having opposite shorter sides that are concave, iii) rectangular members having one or more of their sides that are convex.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Forbes ‘721 with the regular rectangular members of the base of Jacobs ‘456 in order to create a lightweight yet strong foundation support.
	Regarding claim 15, Forbes ‘721, as modified, where Jacobs ‘456 discloses wherein some of the apertures of the cellular confinement system include cross members 24 therein (Fig 4).
	
	Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,904,721 to Forbes in view of US 7,144,201 to DeArmond, Jr.
	Regarding claim 17, Forbes ‘721, as modified, discloses the base 44 preferably comprises a concrete block, though other man made or natural materials may be used (col. 3, lines 1-3).  Forbes ‘721 also teaches that to include variations in size, materials, shape, form, function and manner of operation, assembly and use, are deemed readily apparent and obvious to one skilled in the art.
	DeArmond ‘201 teaches wherein the base member 12 includes first and second opposite sides; the first side including at least one male connector portion 18 and the second side including at least one female connector portion 19 that is configured for complementary receiving the at least one male connector portion of another foundation support, thereby allowing the interconnection side by side of two foundation supports.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Forbes ‘721 with the base of DeArmond ‘201 in order to support adjacent support structures together.
	Regarding claim 18, Forbes ‘721, as modified, where DeArmond ‘201 discloses wherein one of the first and second lateral sides includes at least one biasing member 18 (connector 18 includes connectors are of a snapping variety when a compressible pin 18 is inserted through an opening 19, whereupon expansion of the head of the pin locks the units in place - col. 5, lines 32-35) to push onto the other one of the first and second lateral sides of said another adjacent foundation support, thereby adding tension and strength between the male and female connector portions.
	Regarding claim 19, Forbes ‘721, as modified, where DeArmond ‘201 discloses wherein the male connector 18 portions include tabs and the female connector portions include slots 19.

Allowable Subject Matter
	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  wherein each of the female connector portions include a slot and each of the male connector portions include a bridge portion that is configured for insertion in a respective one of the slots and a tab portion extending from the bridge portion
	
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and could be used in subsequent office action rejections. The list of supports is as follows: US-3938286-A OR US-20140102015-A1 OR US-20050126058-A1 OR US-20080034648-A1 OR US-20140259983-A1 OR US-20120079777-A1 OR US-20050214077-A1 OR US-5845436-A OR US-4111585-A OR US-20050040308-A1 OR US-5363609-A OR US-3604172-A OR US-10731303-B2 OR US-4393999-A OR US-4189125-A OR US-3557512-A OR US-8943762-B2 OR US-20150135612-A1 OR US-20160047138-A1 OR US-20110036000-A1 OR US-20060053688-A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MONICA E MILLNER/Primary Examiner, Art Unit 3632